      Case: 3:21-cv-00104-SLO Doc #: 7 Filed: 05/10/21 Page: 1 of 1 PAGEID #: 31




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

ROBERT CROWDER, JR.,                      : Case No. 3:21-cv-104
                                          :
        Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                          :
vs.                                       :
                                          :
RUSSELL JOSEPH, et al.,                   :
                                          :
        Defendants.                       :


             NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


        You are hereby notified that Defendants filed a Motion to Dismiss on May 7, 2021.

(Doc. #6). You should receive a copy of the Motion directly from Defendant.

        Your response must be filed with the Court not later than June 1, 2021. If you fail

to file a timely response, Defendants’ Motion to Dismiss may be granted and your case

dismissed.

May 10, 2021
                                               Sharon L. Ovington
                                               United States Magistrate Judge
